EXHIBIT 99 MB Financial, Inc. 800 West Madison Street Chicago, Illinois 60607 (888) 422-6562 NASDAQ:MBFI PRESS RELEASE For Information at MB Financial, Inc. contact: Jill York - Vice President and Chief Financial Officer E-Mail:jyork@mbfinancial.com FOR IMMEDIATE RELEASE MB FINANCIAL, INC. REPORTS INCREASE IN 2 CHICAGO, July 25, 2008 – MB Financial, Inc. (NASDAQ: MBFI), the holding company for MBFinancial Bank, N.A., announced today second quarter results for 2008.The words “MB Financial,” “the Company,” “we,” “our” and “us” refer to MB Financial, Inc. and its wholly owned subsidiaries, unless indicated otherwise.We had net income from continuing operations of $22.0 million for the second quarter of 2008 compared to $19.6 million for the second quarter of 2007, and $5.8 million for the first quarter of 2008.Fully diluted earnings per share from continuing operations for the second quarter of 2008 were $0.63 per share as compared to $0.53 per share for the second quarter of 2007, and $0.17 per share for the first quarter of 2008.Income was positively impacted by a $7.3 million, or $0.21 per diluted share, adjustment related to the removal of valuation allowances on certain state tax net operating loss carryforwards and an adjustment of state tax contingency reserves. Key items for the quarter were as follows: Strong Balance Sheet Growth Continues · Strong commercial loan growth continued in the second quarter.Commercial related loans increased by 18% compared to the second quarter of 2007 and 16% annualized on a linked quarter basis driven by strong commercial and commercial real estate loan growth.Furthermore, we are continuing to see better credit spreads on our new and renewed loans. · Our non-interest bearing deposits grew by 15% annualized on a linked quarter basis.Total core funding grew by 9% annualized on a linked quarter basis. · We have hired a total of 32 commercial and private bankers from the third quarter of 2007 through the second quarter of 2008. Salary and employee benefit expenses related to new bankers were approximately $1.6 million in the second quarter of 2008, up from $500 thousand in the first quarter of 2008. Positive Operating Leverage · Net interest income on a tax equivalent basis increased by $4.4 million, or 8.0% from the second quarter of 2007, and $3.0 million, or 21.9% annualized on a linked quarter basis.The net interest margin on a fully tax equivalent basis increased three basis points from the first quarter of 2008 and decreased six basis points from the second quarter of 2007. · Fee income growth continues to be good.Core fee income increased by $2.7 million or 12% compared to the second quarter of 2007.This increase was driven by robust growth in trust and asset management fees, resulting from our Cedar Hill Associates, LLC (Cedar Hill) acquisition, and strong deposit service and loan fees. · On April 18, 2008, we purchased an 80% interest in Cedar Hill, an asset management firm located in Chicago, Illinois, with approximately $960 million in assets under management.Cedar Hill complements and expands our wealth management product offerings and revenues. 4 Credit Quality · During the second quarter we experienced a $42.7 million increase in non-performing loans resulting primarily from the migration of potential problem loans to non-performing loans during the second quarter and a $47.8 million decrease in potential problem loans. · The allowance for loan losses to total loans was 1.38% as of June 30, 2008. · Our provision for loan losses was $12.2 million for the second quarter, while our net charge-offs were $8.4 million.Approximately 85% of second quarter charge-offs were reserved as of March 31, 2008.Therefore, approximately $1.4 million of the second quarter provision related to charge-offs this quarter, $8.4 million of the provision related to the downgrade of credits to non-performing status, and the remainder of the provision related to normal migration of risk ratings and loan growth within the portfolio. Strong Capital Position · Our quarterly dividend of $0.18 per share was approved this week and remained consistent with prior quarters. · We have 666,730 shares that remain available for purchase under our stock repurchase program.We have not repurchased any outstanding shares in the open market or in privately negotiated transactions during this year, and we do not intend to repurchase any outstanding shares at this time.This is a reflection of the strong growth opportunities in our market. · MB Financial Bank, N.A., continues to significantly exceed all of its capital requirements and remains “Well-Capitalized” under the regulations of the Office of the Comptroller of the Currency.At June 30, 2008, our total risk-based capital ratio was 11.60%, Tier 1 capital to risk-weighted assets ratio was 9.59% and Tier 1 capital to average asset ratio was 8.08%. RESULTS OF OPERATIONS Second Quarter Results Net Interest Income Net interest income on a tax equivalent basis increased $3.0 million from the first quarter of 2008 to the second quarter of 2008.The increase in net interest income was primarily due to a $305.3 million increase in average interest earning assets and a three basis point increase in the net interest margin on a fully tax equivalent basis. See the supplemental net interest margin table for further detail. 5 Other Income (in thousands) Three Months Ended June 30, March 31, December 31, September 30, June 30, 2008 2008 2007 2007 2007 Core other income: Loan service fees $ 2,475 $ 2,470 $ 2,080 $ 1,253 $ 1,388 Deposit service fees 6,889 6,530 6,635 6,501 5,624 Lease financing, net 3,969 3,867 4,155 3,952 3,744 Brokerage fees 1,187 985 1,399 2,067 2,716 Trust and asset management fees 3,589 2,220 2,101 2,490 2,666 Increase in cash surrender value of life insurance 1,128 1,606 1,225 1,288 1,269 Merchant card processing 4,644 4,530 4,293 4,131 4,045 Other operating income 1,580 1,605 1,282 1,507 1,303 Total core other income 25,461 23,813 23,170 23,189 22,755 Non-core other income (1): Gain on sale of third party brokerage business (A) - - 447 - 500 Gain on sale of artwork (C) - - 733 - 1,634 Gain on sale of properties (C) - 7,439 Net gain (loss) on sale of other assets (C) 50 (306 ) (10 ) 293 (14 ) Net gain (loss) on sale of investment securities 1 1,105 (1,529 ) (114 ) (2,077 ) Increase (decrease) in market value of assets held in trust for deferred compensation (B) 55 (75 ) 170 (109 ) 483 Total non-core other income 106 724 (189 ) 70 7,965 Total other income $ 25,567 $ 24,537 $ 22,981 $ 23,259 $ 30,720 (1) Letters denote the corresponding line items where these non-core other income items reside in the consolidated statements of income as follows: A – Brokerage fees, B – Other Operating Income, and C – Net gain (loss) on sale of other assets. Core other income has grown steadily over the past year.Core other income increased by 12% compared to the second quarter of 2007, driven by higher amounts of loan service, deposit service, and trust and asset management fees. Core deposit service fees increased primarily due to an increase in treasury management fees. Core trust and asset management fees increased primarily due to the acquisition of Cedar Hill during the second quarter of 2008.The decrease in cash surrender value of life insurance from the first quarter of 2008 to the second quarter of 2008 was primarily due to a $436 thousand death benefit on a bank owned life insurance policy that we recognized during the first quarter of 2008. Core loan service fees increased from the second quarter of 2007 to the second quarter of 2008, primarily due to an increase in prepayment fees recognized during the second quarter of 2008 compared to the second quarter of 2007.Core deposit service fees increased from the second quarter of 2007 to the second quarter of 2008, primarily due to an increase in treasury management fees.The decrease in core brokerage fee income from the second quarter of 2007 to the second quarter of 2008 was mostly due to the sale of our third party brokerage business during the second quarter of 2007, and conversion of customer accounts to the purchaser’s platform in third quarter.This decrease was offset by a corresponding reduction in brokerage expense. 6 Other Expense (in thousands) Three Months Ended June 30, March 31, December 31, September 30, June 30, 2008 2008 2007 2007 2007 Core other expense: Salaries and employee benefits $ 29,052 $ 26,859 $ 26,571 $ 27,273 $ 25,951 Occupancy and equipment expense 6,967 7,525 7,239 6,928 7,054 Computer services expense 2,030 1,916 1,949 1,846 1,857 Advertising and marketing expense 1,504 1,316 962 1,214 1,444 Professional and legal expense 803 306 862 593 656 Brokerage fee expense 470 419 620 1,152 1,582 Telecommunication expense 774 762 757 681 689 Other intangibles amortization expense 913 815 871 874 878 Merchant card processing 4,069 3,926 3,815 3,487 3,474 Other operating expenses 5,489 4,797 5,156 4,888 4,805 Total core other expense 52,071 48,641 48,802 48,936 48,390 Non-core other expense (1): Vision severance payments (E) - 200 Executive separation agreement expense (E) - - 5,908 - - Contribution to MB Financial Charitable Foundation (F) - - 1,500 - 3,000 Unamortized issuance costs related to redemption of trust preferred securities (G) - - 1,914 - - Rent expense (H) - - 494 - - Visa litigation expense (F) - (342 ) 342 - - Increase in market value of assets held in trust for deferred compensation (E) 55 (75 ) 170 (109 ) 483 Total non-core other expense 55 (417 ) 10,328 (109 ) 3,683 Total other expense $ 52,126 $ 48,224 $ 59,130 $ 48,827 $ 52,073 (1) Letters denote the corresponding line items where the non-core other expense items reside in the consolidated statements of income as follows:E – Salaries and employee benefits, F – Other Operating Expenses, G – Professional and legal expense and H –Occupancy and equipment expense. Salaries and employee benefits expense increased from the second quarter of 2007 to the second quarter of 2008, as we hired 32 bankers from the end of the third quarter of 2007 through the second quarter of 2008.Included in salaries and employee benefits expense for the second quarter is approximately $1.6 million (including salaries, signing bonus and recruiting fees) related to the addition of these bankers.Approximately $1.0 million of the increase in salaries and employee benefits expense from the first quarter of 2008 to the second quarter of 2008 was due to the additional bankers, as many of these bankers were hired around the end of the first quarter of 2008.In addition, the acquisition of Cedar Hill increased salary and employee benefits expense, other expenses and intangible amortization by approximately $800 thousand, $200 thousand and $100 thousand, respectively, during the second quarter of 2008.As noted earlier, the decrease in our core business brokerage fee expense from the second quarter of 2007 to the second quarter of 2008 was primarily due to the sale of our third party brokerage business during the second quarter of 2007. Income Taxes Income tax expense from continuing operations for the three months ended June 30, 2008, decreased $6.1 million to a $4.7 million tax benefit compared to $1.4 million tax expense for the three months ended March 31, 2008.The decrease in income tax expense was primarily due to a $7.3 million adjustment due to the removal of valuation allowances on state net operating loss carryforwards and an adjustment of state tax contingency reserves.Not including these adjustments and a $300 thousand adjustment to our tax contingency reserves in the first quarter of 2008, our effective tax rate was 17.6% for the six months ended June 30, 2008.Our effective tax rate may be in the range of 15% to 20% for the remainder of 2008 depending on pre-tax income, and we expect our effective tax rate to increase in 2009. 7 LOAN PORTFOLIO The following table sets forth the composition of the loan portfolio as of the dates indicated (dollars in thousands): June 30, March 31, December 31, September 30, June 30, 2008 2008 2007 2007 2007 Amount % of Total Amount % of Total Amount % of Total Amount % of Total Amount % of Total Commercial related credits: Commercial loans $1,450,822 25% $1,433,114 25% $1,323,455 24% $1,261,995 23% $1,161,268 22% Commercial loans collateralized by assignment of lease payments (lease loans) 596,148 10% 581,502 10% 553,138 10% 453,340 8% 437,581 8% Commercial real estate (1) 2,234,848 37% 2,048,123 35% 1,994,312 36% 1,915,845 36% 1,819,388 36% Construction real estate 795,506 13% 822,312 14% 825,216 14% 849,914 16% 884,560 17% Total commercial related credits 5,077,324 85% 4,885,051 84% 4,696,121 84% 4,481,094 83% 4,302,797 83% Other loans: Residential real estate (1) 328,469 5% 379,279 6% 372,787 6% 362,963 7% 354,763 6% Indirect vehicle 185,083 3% 162,348 3% 146,311 3% 142,827 3% 131,308 3% Home equity 356,314 6% 347,752 6% 347,676 6% 344,116 6% 348,336 7% Consumer loans 53,792 1% 54,671 1% 52,732 1% 51,532 1% 52,302 1% Total other loans 923,658 15% 944,050 16% 919,506 16% 901,438 17% 886,709 17% Gross loans 6,000,982 100% 5,829,101 100% 5,615,627 100% 5,382,532 100% 5,189,506 100% Allowance for loan losses (82,544) (78,764) (65,103) (61,122) (59,058) Net loans $5,918,438 $5,750,337 $5,550,524 $5,321,410 $5,130,448 (1) During the third quarter of 2007, multifamily residential real estate loans were reclassified from residential real estate loans to commercial real estate loans.Prior periods have been reclassified to conform to the current period’s presentation. Commercial related credits increased by 16% on an annualized basis from March 31, 2008 to June 30, 2008 and by 18% from June 30, 2007.In the second quarter of 2008 we securitized $50.9 million of residential real estate loans and hold those securities in our investment portfolio.Including the securitized loans, total loans grew by 15% on an annualized basis from the first quarter of 2008 to the second quarter of 2008, and 17% from June 30, 2007.The strong growth in commercial related credits was due to new and existing customer demand. ASSET QUALITY The following table presents a summary of total performing loans greater than 30 days and less than 90 days past due as of the dates indicated (dollars in thousands): June 30, 2008 March 31, 2008 December 31, 2007 September 30, 2007 June 30, 2007 30 - 59 Days Past Due $21,117 $17,330 $18,619 $9,266 $6,851 60 - 89 Days Past Due 7,188 11,318 6,351 4,078 9,477 $28,305 $28,648 $24,970 $13,344 $16,328 The following table presents a summary of non-performing assets as of the dates indicated (dollar amounts in thousands): June 30, 2008 March 31, 2008 December 31, 2007 September 30, 2007 June 30, 2007 Non-performing loans: Non-accrual loans (1) $91,972 $46,666 $24,459 $23,901 $21,799 Loans 90 days or more past due, still accruing interest 1,627 4,218 - - - Total non-performing loans 93,599 50,884 24,459 23,901 21,799 Other real estate owned 1,499 1,770 1,120 566 111 Repossessed vehicles 81 225 179 288 188 Total non-performing assets $95,179 $52,879 $25,758 $24,755 $22,098 Total non-performing loans to total loans 1.56% 0.87% 0.44% 0.44% 0.42% Allowance for loan losses to non-performing loans 88.19% 154.79% 266.17% 255.73% 270.92% Total non-performing assets to total assets 1.13% 0.65% 0.33% 0.31% 0.28% (1) There were no restructured loans in any period presented. 8 The following table presents data related to non-performing loans by dollar amount and category at June 30, 2008 (dollar amounts in thousands): Commercial and Lease Loans Construction Real Estate Loans Commercial Real Estate Loans Consumer Loans Total Loans Dollar Range Number of Borrowers Amount Number of Borrowers Amount Number of Borrowers Amount Amount Amount $5.0 million or more - $- 5 $42,517 1 $5,406 $- $47,923 $3.0 million to $4.9 million - - 1 4,000 1 3,037 - 7,037 $1.5 million to $2.9 million - - 4 8,997 2 3,516 - 12,513 Under $1.5 million 15 4,495 3 2,027 24 12,017 7,587 26,126 15 $4,495 13 $57,541 28 $23,976 $7,587 $93,599 Percent of loan category 0.22% 7.23% 1.07% 0.82% 1.56% Although management believes that adequate specific and general loan loss allowances have been established, actual losses are dependent upon future events and, as such, further additions to the level of specific and general loan loss allowances may become necessary. We define potential problem loans as performing loans rated substandard or doubtful, that do not meet the definition of a non-performing loan (See “Asset Quality” section above for non-performing loans).We do not necessarily expect to realize losses on potential problem loans, but we recognize potential problem loans carry a higher probability of default and require additional attention by management.The aggregate principal amounts of potential problem loans declined by $47.8 million to $75.2 million, or 1.25% of total loans as of June 30, 2008, and were approximately $123.0 million, or 2.11% of total loans as of March 31, 2008.The decrease in potential problem loans was primarily due to three construction real estate relationships migrating from potential problem to non-performing loan status. Among other changes strengthening our credit control and monitoring processes that were implemented during 2008, we enhanced our controls with respect to certain loan monitoring requirements.The enhancements consisted of a requirement that third party field audits are sent by the auditor directly to credit management.In addition, credit management independently monitors whether all required field audits have been received and reviewed.The total outstanding balance on the three commercial loans identified as new potential problem loans in the first quarter press release decreased $3.8 million to $38.7 million in the second quarter from the first quarter of 2008.We feel we are adequately reserved on these loans as of June 30, 2008.No additional loans with similar characteristics have been identified. The following table presents data related to potential problem loans by dollar amount and category at June 30, 2008 (dollar amounts in thousands): Commercial and Lease Loans Construction Real Estate Loans Commercial Real Estate Loans Total Dollar Range Number of Borrowers Amount Number of Borrowers Amount Number of Borrowers Amount Number of Borrowers Amount $5.0 million or more 3 $38,681 1 $13,433 - $- 4 $52,114 $3.0 million to $4.9 million 1 3,927 - 1 3,927 $1.5 million to $2.9 million 1 1,522 - - 1 2,308 2 3,830 Under $1.5 million 15 5,488 4 3,504 11 6,353 30 15,345 20 $49,618 5 $16,937 12 $8,661 37 $75,216 Percent of loan category 2.42% 2.13% 0.39% 1.25% 9 Below is a reconciliation of the activity in our allowance for loan losses for the periods indicated (dollar amounts in thousands): Three Months Ended June 30, 2008 March 31, 2008 December 31, 2007 September 30, 2007 June 30, 2007 Balance at beginning of period $78,764 $65,103 $61,122 $59,058 $58,705 Provision for loan losses 12,200 22,540 8,000 4,500 3,000 Charge-offs Commercial loans (1,342) (4,166) (136) (2,409) (958) Commercial loans collateralized by assignment of lease payments (lease loans) (154) (182) (108) - (99) Commercial real estate loans (1,854) (3,650) (1,239) (489) (2,534) Construction real estate (4,551) (1,135) (2,293) - - Residential real estate (92) (26) (11) (186) (33) Indirect vehicle (366) (629) (450) (152) (304) Home equity (488) (182) (93) (26) (32) Consumer loans (144) (115) (182) (133) (86) Total charge-offs (8,991) (10,085) (4,512) (3,395) (4,046) Recoveries Commercial loans 214 191 289 648 248 Commercial loans collateralized by assignment of lease payments (lease loans) - - 17 18 928 Commercial real estate loans 6 3 20 7 3 Construction real estate 161 750 - - 37 Residential real estate 5 6 4 5 8 Indirect vehicle 163 194 109 156 92 Home equity 15 52 41 120 70 Consumer loans 7 10 13 5 13 Total Recoveries 571 1,206 493 959 1,399 Net charge-offs (8,420) (8,879) (4,019) (2,436) (2,647) Balance $82,544 $78,764 $65,103 $61,122 $59,058 Total loans $6,000,982 $5,829,101 $5,615,627 $5,382,532 $5,189,506 Average loans $5,927,236 $5,687,646 $5,459,430 $5,275,376 $5,099,822 Ratio of allowance for loan losses to total loans 1.38% 1.35% 1.16% 1.14% 1.14% Net loan charge-offs to average loans (annualized) 0.57% 0.63% 0.29% 0.18% 0.21% 10 The following is a summary of charge-offs and non-performing loans for the prior twenty-two quarters (in thousands): Net Charge-Offs Annualized Net Charge-Offs to Average Loans End of Period Non-Performing Loans Non-Performing Loans to Total Loans Potential Problem Loans to Total Loans Total Non-Performing Loans and Potential Problem Loans to Total Loans 2003 – 1st Qtr $1,219 0.20% $22,384 0.86% 1.56% 2.42% 2003 – 2nd Qtr 2,872 0.44% $21,503 0.84% 1.15% 1.99% 2003 – 3rd Qtr 4,538 0.69% $25,519 0.98% 1.04% 2.02% 2003 –4th Qtr 1,524 0.23% $21,073 0.79% 0.89% 1.68% 2003 – Full Year $10,153 0.39% 2004 – 1st Qtr $1,317 0.20% $25,922 0.96% 1.45% 2.40% 2004 – 2nd Qtr 1,962 0.28% $28,789 0.95% 1.34% 2.29% 2004 – 3rd Qtr 1,632 0.21% $25,228 0.84% 1.45% 2.28% 2004 –4th Qtr 2,416 0.31% $22,571 0.71% 1.28% 1.99% 2004 – Full Year $7,327 0.25% 2005 – 1st Qtr $2,890 0.36% $25,623 0.79% 0.81% 1.60% 2005 – 2nd Qtr 2,074 0.25% $22,883 0.67% 0.59% 1.26% 2005 – 3rd Qtr 1,805 0.21% $18,212 0.53% 0.67% 1.20% 2005 –4th Qtr 1,346 0.16% $20,171 0.58% 0.61% 1.19% 2005 – Full Year $8,115 0.24% 2006 – 1st Qtr $1,035 0.12% $19,685 0.55% 0.66% 1.21% 2006 – 2nd Qtr 866 0.10% $15,887 0.43% 0.88% 1.31% 2006 – 3rd Qtr 4,975 0.46% $19,912 0.41% 0.45% 0.86% 2006 –4th Qtr 2,956 0.24% $21,468 0.43% 0.48% 0.91% 2006 – Full Year $9,832 0.24% 2007 – 1st Qtr $4,091 0.33% $23,222 0.46% 0.63% 1.09% 2007 – 2nd Qtr 2,647 0.21% $21,799 0.42% 0.41% 0.83% 2007 – 3rd Qtr 2,436 0.18% $23,901 0.44% 0.85% 1.29% 2007 –4th Qtr 4,019 0.29% $24,459 0.44% 1.56% 2.00% 2007 – Full Year $13,193 0.25% 2008 – 1st Qtr $8,879 0.63% $50,884 0.87% 2.11% 2.98% 2008 – 2nd Qtr 8,420 0.57% $93,599 1.56% 1.25% 2.81% 11 INVESTMENT SECURITIES AVAILABLE FOR SALE The following table sets forth the fair value, amortized cost, and total unrealized gain (loss) of our investment securities available for sale, by type (in thousands): At June 30, At March 31, At December 31, At September 30, At June 30, 2008 2008 2007 2007 2007 Fair value U.S. Treasury securities $ - $ - $ - $ - $ 1,274 Government sponsored agencies and enterprises 269,947 274,217 310,538 328,040 414,620 States and political subdivisions 431,882 417,609 412,302 397,807 386,040 Mortgage-backed securities 608,737 479,383 438,056 487,747 489,345 Corporate bonds 8,000 11,123 13,057 22,006 27,643 Equity securities 3,480 3,520 3,460 9,892 6,222 Debt securities issued by foreign governments 295 301 301 298 298 Total fair value 1,322,341 1,186,153 1,177,714 1,245,790 1,325,442 Amortized cost U.S. Treasury securities - 1,290 Government sponsored agencies and enterprises 266,418 266,276 305,768 326,504 417,647 States and political subdivisions 432,780 408,969 407,973 396,896 392,378 Mortgage-backed securities 606,150 472,482 435,743 489,219 496,675 Corporate bonds 7,765 10,779 12,797 22,120 28,024 Equity securities 3,520 3,484 3,446 9,950 6,434 Debt securities issued by foreign governments 301 301 299 298 298 Total amortized cost 1,316,934 1,162,291 1,166,026 1,244,987 1,342,746 Unrealized gain (loss) U.S. Treasury securities - (16 ) Government sponsored agencies and enterprises 3,529 7,941 4,770 1,536 (3,027 ) States and political subdivisions (898 ) 8,640 4,329 911 (6,338 ) Mortgage-backed securities 2,587 6,901 2,313 (1,472 ) (7,330 ) Corporate bonds 235 344 260 (114 ) (381 ) Equity securities (40 ) 36 14 (58 ) (212 ) Debt securities issued by foreign governments (6 ) - 2 - - Total unrealized gain (loss) $ 5,407 $ 23,862 $ 11,688 $ 803 $ (17,304 ) We do not have any meaningful direct or indirect holdings of subprime residential mortgage loans, home equity lines of credit, or trust preferred securities in our investment portfolio.We do not own any Fannie Mae or Freddie Mac preferred or common equity securities. FUNDING MIX The following table shows the composition of our core and wholesale funding resources as of the dates indicated (dollars in thousands): June 30, March 31, December 31, September 30, June 30, 2008 2008 2007 2007 2007 Amount % of Total Amount % of Total Amount % of Total Amount % of Total Amount % of Total Core funding: Non-interest bearing deposits $898,954 12% $865,665 12% $875,491 13% $846,699 13% $879,338 13% Money market and NOW accounts 1,257,852 17% 1,220,152 17% 1,263,021 18% 1,336,162 20% 1,221,893 18% Savings accounts 390,145 5% 389,944 5% 390,980 6% 407,608 6% 429,625 7% Certificates of deposit 2,379,894 32% 2,324,157 33% 2,193,793 32% 2,236,197 33% 2,270,184 34% Customer repurchase agreements 312,170 4% 328,976 5% 367,702 5% 341,893 5% 326,194 5% Total core funding 5,239,015 70% 5,128,894 72% 5,090,987 74% 5,168,559 77% 5,127,234 77% Wholesale funding: Public funds deposits 252,693 3% 264,972 5% 312,032 5% 314,826 5% 327,560 5% Brokered deposit accounts 858,135 12% 616,197 9% 478,466 7% 408,796 6% 394,644 6% Other short-term borrowings 452,002 6% 594,009 7% 610,019 9% 468,042 6% 456,959 7% Long-term borrowings 433,625 6% 304,010 4% 158,865 2% 162,577 3% 161,322 3% Subordinated debt 50,000 1% 50,000 1% 50,000 1% 25,000 0% 25,000 0% Junior subordinated notes issued to capital trusts 158,920 2% 158,968 2% 159,016 2% 197,537 3% 166,657 2% Total wholesale funding 2,205,375 30% 1,988,156 28% 1,768,398 26% 1,576,778 23% 1,532,142 23% Total funding $7,444,390 100% $7,117,050 100% $6,859,385 100% $6,745,337 100% $6,659,376 100% 12 FORWARD-LOOKING STATEMENTS When used in this press release and in filings with the Securities and Exchange Commission, in other press releases or other public shareholder communications, or in oral statements made with the approval of an authorized executive officer, the words or phrases "believe," "will," "should," "will likely result," "are expected to," "will continue," "is anticipated," "estimate," "project," "plans," or similar expressions are intended to identify "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date made.These statements may relate to our future financial performance, strategic plans or objectives, revenues or earnings projections, or other financial items.By their nature, these statements are subject to numerous uncertainties that could cause actual results to differ materially from those anticipated in the statements. Important factors that could cause actual results to differ materially from the results anticipated or projected include, but are not limited to, the following (1) expected cost savings and synergies from our merger and acquisition activities, including our recently completed acquisition of Cedar Hill Associates, might not be realized within the expected time frames; (2) the credit risks of lending activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of the allowance for loan losses; (3) competitive pressures among depository institutions; (4) interest rate movements and their impact on customer behavior and net interest margin; (5) the impact of repricing and competitors' pricing initiatives on loan and deposit products; (6) fluctuations in real estate values; (7) the ability to adapt successfully to technological changes to meet customers' needs and developments in the market place; (8) our ability to realize the residual values of our direct finance, leveraged, and operating leases; (9) our ability to access cost-effective funding; (10) changes in financial markets; (11) changes in economic conditions in general and in the Chicago metropolitan area in particular; (12) the costs, effects and outcomes of litigation; (13) new legislation or regulatory changes, including but not limited to changes in federal and/or state tax laws or interpretations thereof by taxing authorities; (14) changes in accounting principles, policies or guidelines; (15) our future acquisitions of other depository institutions or lines of business. We do not undertake any obligation to update any forward-looking statement to reflect circumstances or events that occur after the date on which the forward-looking statement is made. TABLES TO FOLLOW 13 MB FINANCIAL, INC. & SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2008, March 31, 2008, December 31, 2007, September 30, 2007, and June 30, 2007 (Amounts in thousands, except common share data) (Unaudited) June 30, March 31, December 31, September 30, June 30, 2008 2008 2007 2007 2007 ASSETS Cash and due from banks $ 164,996 $ 187,116 $ 141,248 $ 119,961 $ 153,496 Interest bearing deposits with banks 6,487 16,054 9,093 7,582 3,622 Investment securities: Securities available for sale, at fair value 1,322,341 1,186,153 1,177,714 1,245,790 1,325,442 Non-marketable securities- FHLB and FRB Stock 63,913 63,671 63,671 63,634 63,634 Total investment securities 1,386,254 1,249,824 1,241,385 1,309,424 1,389,076 Loans (net of allowance for loan losses of $82,544 atJune 30, 2008, $78,764 at March 31, 2008, $65,103 at December 31, 2007, $61,122 atSeptember 30, 2007, and $59,058 at June 30, 2007) 5,918,438 5,750,337 5,550,524 5,321,410 5,130,448 Assets held for sale - - - 353,028 375,149 Lease investments, net 113,101 91,675 97,321 90,670 80,353 Premises and equipment, net 185,411 184,257 183,722 183,506 184,090 Cash surrender value of life insurance 119,423 118,296 116,690 117,900 116,624 Goodwill, net 387,069 379,047 379,047 379,047 379,047 Other intangibles, net 27,602 24,537 25,352 26,223 27,097 Other assets 90,961 89,213 90,321 91,745 82,306 Total assets $ 8,399,742 $ 8,090,356 $ 7,834,703 $ 8,000,496 $ 7,921,308 LIABILITIES, MINORITY INTEREST AND STOCKHOLDERS' EQUITY Liabilities Deposits: Noninterest bearing $ 898,954 $ 865,665 $ 875,491 $ 846,699 $ 879,338 Interest bearing 5,138,719 4,814,621 4,638,292 4,703,589 4,643,906 Total deposits 6,037,673 5,680,286 5,513,783 5,550,288 5,523,244 Short-term borrowings 764,172 922,985 977,721 809,935 783,153 Long-term borrowings 483,625 354,010 208,865 187,577 186,322 Junior subordinated notes issued to capital trusts 158,920 158,968 159,016 197,537 166,657 Liabilities held for sale - - - 321,144 344,643 Accrued expenses and other liabilities 74,471 102,060 112,949 79,112 74,972 Total liabilities 7,518,861 7,218,309 6,972,334 7,145,593 7,078,991 Minority interest 2,564 - Stockholders' Equity Common stock, ($0.01 par value; authorized 43,000,000 shares at June 30, 2008, March 31, 2007, December 31, 2007, September 30, 2007, and June 30, 2007; issued 37,525,940, 37,414,091, 37,401,023, 37,404,087 and 37,345,661 shares at June 30, 2008, March 31, 2008, December 31, 2007, September 30, 2007, and June 30, 2007, respectively) 375 374 374 374 373 Additional paid-in capital 441,914 441,405 441,201 440,655 439,450 Retained earnings 520,595 504,861 505,260 475,208 463,359 Accumulated other comprehensive income (loss) 3,515 15,511 7,597 120 (12,028) Less:2,676,592, 2,734,281, 2,785,573, 1,809,035 and 1,442,588 shares of Treasury stock, at cost, at June 30, 2008, March31, 2008, December 31,2007, September 30, 2007 and June 30, 2007, respectively (88,082) (90,104) (92,063) (61,454) (48,837) Total stockholders' equity 878,317 872,047 862,369 854,903 842,317 Total liabilities, minority interest and stockholders' equity $ 8,399,742 $ 8,090,356 $ 7,834,703 $ 8,000,496 $ 7,921,308 14 MB FINANCIAL, INC. & SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except common share data) (Unaudited) Three months ended Six months ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, 2008 2008 2007 2007 2007 2008 2007 Interest income: Loans $87,458 $93,877 $100,802 $101,488 $96,793 $181,335 $190,726 Investment securities available for sale: Taxable 10,001 9,971 10,181 11,983 13,163 19,972 27,511 Nontaxable 3,828 3,753 3,649 3,586 3,325 7,581 6,627 Federal funds sold 14 95 95 52 67 109 302 Other interest bearing accounts 89 106 102 63 49 195 99 Total interest income 101,390 107,802 114,829 117,172 113,397 209,192 225,265 Interest expense: Deposits 34,309 40,849 45,917 47,942 46,337 75,158 91,790 Short-term borrowings 5,351 7,867 9,729 9,617 9,390 13,218 18,008 Long-term borrowings and junior subordinated notes 5,657 5,623 5,211 5,530 5,316 11,280 11,216 Total interest expense 45,317 54,339 60,857 63,089 61,043 99,656 121,014 Net interest income 56,073 53,463 53,972 54,083 52,354 109,536 104,251 Provision for loan losses 12,200 22,540 8,000 4,500 3,000 34,740 6,813 Net interest income after provision for loan losses 43,873 30,923 45,972 49,583 49,354 74,796 97,438 Other income: Loan service fees 2,475 2,470 2,080 1,253 1,388 4,945 2,925 Deposit service fees 6,889 6,530 6,635 6,501 5,624 13,419 10,782 Lease financing, net 3,969 3,867 4,155 3,952 3,744 7,836 7,740 Brokerage fees 1,187 985 1,846 2,067 3,216 2,172 5,668 Trust and asset management fees 3,589 2,220 2,101 2,490 2,666 5,809 5,856 Net (loss) gain on sale of investment securities 1 1,105 (1,529) (114) (2,077) 1,106 (2,101) Increase in cash surrender value of life insurance 1,128 1,606 1,225 1,288 1,269 2,734 2,490 Net gain (loss) on sale of other assets 50 (306) 723 293 9,059 (256) 9,081 Merchant card processing 4,644 4,530 4,293 4,131 4,045 9,174 7,923 Other operating income 1,635 1,530 1,452 1,398 1,786 3,165 3,300 25,567 24,537 22,981 23,259 30,720 50,104 53,664 Other expense: Salaries and employee benefits 29,107 26,784 32,649 27,164 26,634 55,891 51,456 Occupancy and equipment expense 6,967 7,525 7,733 6,928 7,054 14,492 14,254 Computer services expense 2,030 1,916 1,949 1,846 1,857 3,946 3,674 Advertising and marketing expense 1,504 1,316 962 1,214 1,444 2,820 2,854 Professional and legal expense 803 306 2,776 593 656 1,109 1,179 Brokerage fee expense 470 419 620 1,152 1,582 889 3,030 Telecommunication expense 774 762 757 681 689 1,536 1,370 Other intangibles amortization expense 913 815 871 874 878 1,728 1,759 Merchant card processing 4,069 3,926 3,815 3,487 3,474 7,995 6,744 Charitable contributions 15 15 1,512 31 3,034 29 3,143 Other operating expenses 5,474 4,440 5,486 4,857 4,771 9,915 9,416 52,126 48,224 59,130 48,827 52,073 100,350 98,879 Income before income taxes 17,314 7,236 9,823 24,015 28,001 24,550 52,223 Income tax (benefit) expense (4,693) 1,412 1,890 6,709 8,394 (3,281) 15,437 Income from continuing operations $22,007 $5,824 $7,933 $17,306 $19,607 $27,831 $36,786 Discontinued operations Income (loss)from discontinued operations before income taxes - - (741) 1,499 1,803 - 3,232 Gain on disposal of discontinued operations before income taxes - - 46,485 - Income before income taxes - - 45,744 1,499 1,803 - 3,232 Income taxes - - 17,281 500 369 - 856 Income from discontinued operations - - 28,463 999 1,434 - 2,376 Net income $22,007 $5,824 $36,396 $18,305 $21,041 $27,831 $39,162 15 Three months ended Six months ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, 2008 2008 2007 2007 2007 2008 2007 Common share data: Basic earnings per common share from continuing operations $0.63 $0.17 $0.23 $0.48 $0.54 $0.80 $1.01 Basic earnings per common share from discontinued operations $- $- $0.81 $0.03 $0.04 $- $0.06 Basic earnings per common share $0.63 $0.17 $1.04 $0.51 $0.58 $0.80 $1.07 Diluted earnings per common share from continuing operations $0.63 $0.17 $0.22 $0.48 $0.53 $0.79 $1.00 Diluted earnings per common share from discontinued operations $- $- $0.80 $0.03 $0.04 $- $0.06 Diluted earnings per common share $0.63 $0.17 $1.02 $0.51 $0.57 $0.79 $1.06 Weighted average common shares outstanding 34,692,571 34,620,435 35,095,301 35,733,165 36,239,731 34,656,503 36,433,948 Diluted weighted average common shares outstanding 35,047,596 34,994,731 35,536,449 36,213,532 36,744,473 35,043,849 36,958,570 16 Three months ended Six months ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, 2008 2008 2007 2007 2007 2008 2007 Performance Ratios (continuing operations): Annualized return on average assets 1.08 % 0.30 % 0.40 % 0.86 % 1.00 % 0.70 % 0.94 % Annualized return on average equity 10.11 2.66 3.68 8.10 9.25 6.38 8.72 Annualized return on averagetangible equity (1) 19.12 5.28 7.32 15.72 17.87 12.14 16.86 Net interest rate spread 2.88 2.75 2.76 2.81 2.79 2.82 2.79 Efficiency ratio (2) 61.96 61.07 73.46 61.47 59.86 61.48 60.38 Net interest margin 3.11 3.10 3.16 3.22 3.20 3.11 3.21 Tax equivalent effect 0.14 0.12 0.12 0.12 0.11 0.13 0.11 Net interest margin – fullytax equivalent basis (3) 3.25 3.22 3.28 3.34 3.31 3.24 3.32 Performance Ratios (total): Annualized return on average assets 1.08 % 0.30 % 1.82 % 0.91 % 1.07 % 0.70 % 1.00 % Annualized return on average equity 10.11 2.66 16.86 8.57 9.93 6.38 9.28 Annualized return on averagetangible equity (1) 19.12 5.28 31.83 16.60 19.14 12.14 17.92 Net interest rate spread 2.88 2.75 2.76 2.81 2.80 2.82 2.81 Efficiency ratio (2) 61.96 61.07 47.60 61.29 59.44 61.48 60.03 Net interest margin 3.11 3.10 3.17 3.24 3.22 3.11 3.23 Tax equivalent effect 0.14 0.12 0.12 0.12 0.12 0.13 0.11 Net interest margin – fullytax equivalent basis (3) 3.25 3.22 3.29 3.36 3.34 3.24 3.34 Asset Quality Ratios: Total non-performing loans and potential problem loans to total loans 2.81 % 2.98 % 2.00 % 1.29 % 0.83 % 2.81 % 0.83 % Non-performing loans to total loans 1.56 0.87 0.44 0.44 0.42 1.56 0.42 Non-performing assets to total assets 1.13 0.65 0.33 0.31 0.28 1.13 0.28 Allowance for loan losses to total loans 1.38 1.35 1.16 1.14 1.14 1.38 1.14 Allowance for loan losses to non-performing loans 88.19 154.79 266.17 255.73 270.92 88.19 270.92 Net loan charge-offs to average loans (annualized) 0.57 0.63 0.29 0.18 0.21 0.60 0.27 Capital Ratios: Tangible equity to assets (4) 5.95 % 6.20 % 6.28 % 6.03 % 5.92 % 5.95 % 5.92 % Equity to total assets 10.46 10.78 11.01 10.69 10.63 10.46 10.63 Book value per share (5) 25.20 25.15 24.91 24.02 23.46 25.20 23.46 Less: goodwill and other intangibleassets, net of tax benefit, per common share 11.62 11.39 11.43 11.13 11.05 11.62 11.05 Tangible book value per share (6) 13.58 13.76 13.48 12.89 12.41 13.58 12.41 Total capital (to risk–weighted assets) 11.60 % 11.81 % 11.58 % 11.83 % 11.62 % 11.60 % 11.62 % Tier 1 capital (to risk-weighted assets) 9.59 9.78 9.75 10.31 10.09 9.59 10.09 Tier 1 capital (to average assets) 8.08 8.29 8.18 8.61 8.25 8.08 8.25 (1) Net cash flow available to stockholders (net income or net income from continuing operations, as appropriate, plus other intangibles amortization expense, net of tax benefit) / Average tangible equity (average equity less average goodwill and average other intangibles, net of tax benefit) (2) Equals total other expense divided by the sum of net interest income on a fully tax equivalent basis and total other income less net gains (losses) on securities available for sale. (3) Represents net interest income, on a fully tax equivalent basis assuming a 35% tax rate, as a percentage of average interest earning assets. (4) Equals total ending stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total assets less goodwill and other intangibles, net of tax benefit. (5) Equals total ending stockholders’ equity divided by common shares outstanding. (6) Equals total ending stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by common shares outstanding. 17 NON-GAAP FINANCIAL INFORMATION This press release contains certain financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP).These measures include net interest income on a fully tax equivalent basis, net interest margin on a fully tax equivalent basis, tangible equity to assets ratio, tangible book value per share, and annualized cash return on average tangible equity.Our management uses these non-GAAP measures in its analysis of our performance.The tax equivalent adjustment to net interest income recognizes the income tax savings when comparing taxable and tax-exempt assets and assumes a 35% tax rate.Management believes that it is a standard practice in the banking industry to present net interest income and net interest margin on a fully tax equivalent basis, and accordingly believes that providing these measures may be useful for peer comparison purposes.The other measures exclude the ending balances of acquisition-related goodwill and other intangible assets, net of tax benefit, in determining tangible stockholders’ equity.Management believes the presentation of these other financial measures excluding the impact of such items provides useful supplemental information that is helpful in understanding our financial results, as they provide a method to assess management’s success in utilizing our tangible capital.These disclosures should not be viewed as substitutes for the results determined to be in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. The following table presents a reconciliation of tangible equity to stockholders’ equity (in thousands): June 30, March 31, December 31, September 30, June 30, 2008 2008 2007 2007 2007 Stockholders’ equity – as reported $ 878,317 $ 872,047 $ 862,369 $ 854,903 $ 842,317 Plus: minority interest 2,564 - Less: goodwill 387,069 379,047 379,047 379,047 379,047 Less: other intangible assets, net of tax benefit 17,941 15,949 16,479 17,045 17,613 Tangible equity $ 475,871 $ 477,051 $ 466,843 $ 458,811 $ 445,657 The following table presents a reconciliation of average tangible equity to average stockholders’ equity (in thousands): Three months ended Six months ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, 2008 2008 2007 2007 2007 2008 2007 Average Stockholders’ equity – as reported $875,636 $879,056 $856,362 $847,326 $849,816 $877,346 $850,795 Plus: average minority interest 1,814 - 907 - Less: average goodwill 384,865 379,047 379,047 379,047 379,047 381,956 379,047 Less: average other intangible assets, net of tax benefit 17,295 16,131 16,671 17,245 17,805 16,802 18,099 Average tangible equity $475,290 $483,878 $460,644 $451,034 $452,964 $479,495 $453,649 The following table presents a reconciliation of net cash flow available to stockholders to net income from continuing operations (in thousands): Three months ended Six months ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, 2008 2008 2007 2007 2007 2008 2007 Net income – as reported $22,007 $5,824 $7,933 $17,306 $19,607 $27,831 $36,786 Add: other intangible amortization expense, net of tax benefit 593 530 566 568 571 1,123 1,143 Net cash flow available to stockholders $22,600 $6,354 $8,499 $17,874 $20,178 $28,954 $37,929 18 The following table presents a reconciliation of net cash flow available to stockholders to net income (in thousands): Three months ended Six months ended June 30, March 31, December 31, September 30, June 30, June 30, June 30, 2008 2008 2007 2007 2007 2008 2007 Net income – as reported $22,007 $5,824 $36,396 $18,305 $21,041 $27,831 $39,162 Add: other intangible amortization expense, net of tax benefit 593 530 566 568 571 1,123 1,143 Net cash flow available to stockholders $22,600 $6,354 $36,962 $18,873 $21,612 $28,954 $40,305 Reconciliations of net interest income on a fully tax equivalent basis to net interest income and net interest margin on a fully tax equivalent basis to net interest margin are contained in the tables under “Net Interest Margin.”A reconciliation of tangible book value per share to book value per share is contained in the “Selected Financial Ratios” table. 19 NET INTEREST MARGIN The following table presents, for the periods indicated, the total dollar amount of interest income from average interest earning assets and the resultant yields, as well as the interest expense on average interest bearing liabilities, and the resultant costs, expressed both in dollars and rates (dollars in thousands): Three Months Ended June 30, Three Months Ended March 31, 2008 2007 2008 Average Balance Interest Yield/ Rate Average Balance Interest Yield/ Rate Average Balance Interest Yield/ Rate Interest Earning Assets: Loans (1) (2): Commercial related credits Commercial $ 1,375,537 $ 19,605 5.64% $ 1,140,869 $22,635 7.85% $ 1,365,694 $22,771 6.60% Commercial – nontaxable (3) 65,880 1,206 7.24 7,693 142 7.30 7,560 141 7.38 Commercial loans collateralized by assignment of leasepayments 577,051 9,524 6.60 402,079 6,984 6.95 555,076 9,411 6.78 Real estate commercial 2,145,371 32,593 6.01 1,809,011 33,159 7.25 2,003,039 32,969 6.51 Real estate construction 804,946 11,010 5.41 854,090 18,426 8.53 827,220 14,124 6.75 Total commercial related credits 4,968,785 73,938 5.89 4,213,742 81,346 7.64 4,758,589 79,416 6.60 Other loans Real estate residential 378,163 5,565 5.89 350,842 5,330 6.08 373,989 5,587 5.98 Home equity 352,209 4,273 4.88 356,205 6,783 7.64 348,789 5,082 5.86 Indirect 174,681 3,395 7.82 125,848 2,373 7.56 152,774 3,028 7.97 Consumer loans 53,398 709 5.34 53,185 1,011 7.62 53,505 813 6.11 Total other loans 958,451 13,942 5.85 886,080 15,497 7.01 929,057 14,510 6.28 Total loans 5,927,236 87,880 5.96 5,099,822 96,843 7.62 5,687,646 93,926 6.64 Taxable investment securities 886,736 10,001 4.51 1,088,104 13,163 4.84 819,845 9,971 4.86 Investments securities exempt from federal income taxes (3) 409,389 5,889 5.69 358,761 5,115 5.64 401,207 5,774 5.69 Federal funds sold 2,912 14 1.90 5,099 67 5.20 15,220 95 2.47 Other interest bearing deposits 18,345 89 1.95 6,245 49 3.15 15,387 106 2.77 Total interest earning assets 7,244,618 103,873 5.77 6,558,031 115,237 7.05 6,939,305 109,872 6.37 Assets held for sale - 399,584 - Non-interest earning assets 933,310 931,340 925,512 Total assets $8,177,928 $ 7,888,955 $7,864,817 Interest Bearing Liabilities: Corefunding: Money market and NOW accounts $ 1,226,903 $ 4,762 1.56 $ 1,181,417 $9,293 3.16 $1,234,965 $ 6,602 2.15 Savings accounts 391,683 269 0.28 438,093 813 0.74 388,956 443 0.46 Certificates of deposit 2,299,976 20,647 3.61 2,295,965 27,588 4.82 2,218,570 24,899 4.51 Customer repos 291,208 1,033 1.43 298,323 2,868 3.86 334,464 1,830 2.20 Total core funding 4,209,770 26,711 2.55 4,213,798 40,562 3.86 4,176,955 33,774 3.25 Wholesale funding: Public funds 245,953 1,956 3.20 293,026 3,820 5.23 282,793 3,013 4.29 Brokered accounts (includes fee expense) 735,325 6,675 3.65 391,427 4,823 4.94 516,841 5,892 4.59 Other short-term borrowings 533,462 4,318 3.26 495,660 6,522 5.28 605,282 6,037 4.01 Long-term borrowings 587,940 5,657 3.81 353,081 5,316 5.96 461,053 5,623 4.82 Total wholesale funding 2,102,680 18,606 3.56 1,533,194 20,481 5.36 1,865,969 20,565 4.43 Total interest bearing liabilities $ 6,312,450 45,317 2.89 $ 5,746,992 61,043 4.26 $6,042,924 54,339 3.62 Non-interest bearing deposits 905,201 848,459 839,386 Liabilities held for sale - 368,892 - Other non-interest bearing liabilities 84,641 74,796 103,451 Stockholders’ equity 875,636 849,816 879,056 Total liabilities and stockholders’ equity $8,177,928 $ 7,888,955 $7,864,817 Net interest income/interest rate spread (4) $58,556 2.88% $54,194 2.79% $55,533 2.75% Taxable equivalent adjustment 2,483 1,840 2,070 Net interest income, as reported $56,073 $52,354 $53,463 Net interest margin (5) 3.11% 3.20% 3.10% Tax equivalent effect 0.14% 0.11% 0.12% Net interest margin on a fully tax equivalent basis (5) 3.25% 3.31% 3.22% (1) Non-accrual loans are included in average loans. (2) Interest income includes amortization of deferred loan origination fees of $1.5 million, $1.8 million and $2.0 million for the three months ended June 30, 2008, June 30, 2007, and March 31, 2008, respectively. (3) Non-taxable loan and investment income is presented on a fully tax equivalent basis assuming a 35% tax rate. (4) Interest rate spread represents the difference between the average yield on interest earning assets and the average cost of interest bearing liabilities and is presented on a fully tax equivalent basis. (5) Net interest margin represents net interest income as a percentage of average interest earning assets. 20 The following table presents, for the periods indicated, the total dollar amount of interest income from average interest earning assets and the resultant yields, as well as the interest expense on average interest bearing liabilities, and the resultant costs, expressed both in dollars and rates (dollars in thousands): Six Months Ended June 30, 2008 2007 Average Balance Interest Yield/ Rate Average Balance Interest Yield/ Rate Interest Earning Assets: Loans (1) (2): Commercial related credits Commercial $1,360,739 $42,126 6.12% $1,086,277 $43,041 7.88% Commercial – nontaxable (3) 46,596 1,732 7.35 11,410 478 8.33 Commercial loans collateralized by assignment of leasepayments 566,064 18,935 6.69 394,584 13,597 6.89 Real estate commercial 2,074,204 65,562 6.25 1,810,363 66,102 7.26 Real estate construction 816,083 25,134 6.09 853,649 36,612 8.53 Total commercial related credits 4,863,686 153,489 6.24 4,156,283 159,830 7.65 Other loans Real estate residential 376,076 11,152 5.93 351,253 10,625 6.05 Home equity 350,499 9,355 5.37 363,416 13,827 7.67 Indirect 163,728 6,423 7.89 120,114 4,587 7.70 Consumer loans 53,451 1,522 5.73 54,057 2,025 7.55 Total other loans 943,754 28,452 6.06 888,840 31,064 7.05 Total loans 5,807,440 181,941 6.30 5,045,123 190,894 7.63 Taxable investment securities 853,290 19,972 4.68 1,135,660 27,511 4.84 Investments securities exempt from federal income taxes (3) 405,298 11,663 5.69 359,384 10,195 5.64 Federal funds sold 9,066 109 2.38 11,515 302 5.22 Other interest bearing deposits 16,867 195 2.32 6,412 99 3.11 Total interest earning assets 7,091,961 213,880 6.06 6,558,094 229,001 7.04 Assets held for sale - 393,784 Non-interest bearing assets 929,412 932,504 Total assets $8,021,373 $7,884,382 Interest Bearing Liabilities: Corefunding: Money market and NOW accounts $1,230,934 $11,365 1.86 $1,126,142 $ 17,023 3.05 Savings accounts 390,319 712 0.37 448,543 1,677 0.75 Certificates of deposit 2,259,273 45,545 4.05 2,310,764 55,170 4.81 Customer repos 312,836 2,863 1.84 303,657 5,761 3.83 Total core funding 4,193,362 60,485 2.90 4,189,106 79,631 3.83 Wholesale funding: Public funds 264,373 4,969 3.78 275,334 7,140 5.23 Brokered accounts (includes fee expense) 626,083 12,567 4.04 440,167 10,780 4.94 Other short-term borrowings 569,372 10,355 3.66 465,806 12,247 5.30 Long-term borrowings 524,497 11,280 4.25 373,816 11,216 5.97 Total wholesale funding 1,984,325 39,171 3.97 1,555,123 41,383 5.37 Total interest bearing liabilities $6,177,687 99,656 3.24 $5,744,229 121,014 4.25 Non-interest bearing deposits 872,294 853,771 Liabilities held for sale - 362,630 Other non-interest bearing liabilities 94,046 72,957 Stockholders’ equity 877,346 850,795 Total liabilities and stockholders’ equity $8,021,373 $7,884,382 Net interest income/interest rate spread (4) $114,224 2.82% $107,987 2.79% Taxable equivalent adjustment 4,688 3,736 Net interest income, as reported $109,536 $104,251 Net interest margin (5) 3.11% 3.21% Tax equivalent effect 0.13% 0.11% Net interest margin on a fully tax equivalent basis (5) 3.24% 3.32% (1) Non-accrual loans are included in average loans. (2) Interest income includes amortization of deferred loan origination fees of $3.5 million and $3.5 million for the six months ended June 30, 2008, and June 30, 2007, respectively. (3) Non-taxable loan and investment income is presented on a fully tax equivalent basis assuming a 35% tax rate. (4) Interest rate spread represents the difference between the average yield on interest earning assets and the average cost of interest bearing liabilities and is presented on a fully tax equivalent basis. (5) Net interest margin represents net interest income as percentage of average interest earning assets. 21
